Citation Nr: 1142493	
Decision Date: 11/16/11    Archive Date: 11/30/11

DOCKET NO.  04-31 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for displaced fracture of the right thumb.



WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1999 to July 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision, by the Manchester, New Hampshire, Regional Office (RO), which granted service connection for a displaced fracture of the right thumb, evaluated as 0 percent disabling, effective July 28, 2003.  In November 2004, the Veteran appeared and offered testimony at a hearing before a Decision Review Officer (DRO) at the RO.  Subsequently, by a May 2005 rating action, the RO increased the evaluation for the displaced fracture of the right thumb from 0 percent to 10 percent, effective July 28, 2003.  

On August 3, 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

In February 2011, the Board remanded the case to the agency of original jurisdiction (AOJ) for further evidentiary development.  A supplemental statement of the case (SSOC) was issued in September 2011.  


FINDINGS OF FACT

The Veteran's right thumb disability is manifested by pain, tenderness, and moderate limitation of motion.  The Veteran's right thumb is not ankylosed, and functional loss due to pain, swelling, and weakness does not equate to a disability manifested by a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for displaced fracture of the right thumb have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5228 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159 , 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in October 2003 from the RO to the Veteran that was issued prior to the RO decision in February 2004.  That letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

The Board finds that the content of the above-noted letter provided to the Veteran complied with the requirements of 38 U.S.C.A.  § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded VA examinations on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  The examinations were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to apply the pertinent rating criteria and to decide the rating issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295(2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The Veteran's claim for service connection for a right thumb fracture (VA Form 21-526) was received in August 2003.  In conjunction with his claim, the Veteran was afforded a VA examination in October 2003.  The Veteran indicated that he sustained a right thumb injury during basic training.  He was diagnosed with an old displaced fracture.  He noted that the thumb cracks during cold weather and he sometimes had to "crack" it to decrease the pain.  He denied redness, heat or swelling.  The Veteran reported occasional stiffness, and difficulty gripping objects, which caused difficulty playing sports and taking notes in school.  

It was noted that the Veteran is right-handed; when asked to write, he had difficulty gripping, especially small objects.  He was able to approximate the thumb to fingers with a gap of 1/4 inch in opposition.  He had grip strength of 4/5 on the right and 5/5 on the left.  Inspection of the metacarpophalangeal joint revealed moderate swelling without erythema or warmth.  There was no tenderness on palpation of the joint on the right.  Range of motion of the all the other digits, as well as the wrist, was full and symmetrical.  The diagnosis was right thumb with displaced fracture.  The examiner stated that there was evidence of painful motion and weakness as well as incoordination of the right hand because of the thumb injury.  The examiner opined that the pain, weakness and incoordination did significantly limit functional ability and would do so during periods of flare-ups.  

At his August 2010 hearing, the Veteran testified that his right thumb disorder had progressively worsened over the previous couple of years.  The Veteran reported that he experiences throbbing pain and swelling in the right thumb; he stated that the thumb becomes tight during cold weather.  He also reported that he has problems with weakness and experiences decreased grip strength.  The Veteran further noted that he has limited motion of the right thumb; as a result, he was no longer able to participate in sports.  The Veteran indicated that while he has been careful with his thumb, it had definitely worsened since his last VA examination.  

On the occasion of a VA examination in April 2011, the Veteran reported increased pain in the right thumb; he stated that the pain is often throbbing and when more severe, it was associated with increased swelling of the metacarpophalangeal (MCP) joint.  The Veteran noted that the pain increased with any activity involving the thumb.  The Veteran related that, recently, the pain radiated proximally along the 1st metacarpal toward the wrist, but he did not have symptoms in the wrist itself.  He also noted continued limited motion of the thumb trying to grip or grasp difficulty with pinching and fine manipulation movements.  The Veteran reported more severe flare-ups several times per month with more severe pain, which lasted longer.  It was noted that the Veteran was currently employed full time; he had not lost any time from work in the past 12 months.  

On examination, there was no gap between the right thumb pad and the fingers.  There was objective evidence of pain.  There was no amputation, ankylosis or deformity of one or more digits.  Right grip strength was decreased compared to the left.  Opposition strength between the thumb and all digits was decreased compared to the left hand.  The examiner noted that decreased opposition strength between the right thumb and fingers affected dexterity when he tried to handle and manipulate small objects.  Right thumb MCP joint appeared minimally swollen compared to the left.  The right thumb was minimally tender to palpation.  There was a 3.5 cm gap between the right thumb and pain when attempting to oppose the thumb to the palm.  There was no gap between the right thumb and tip of the index, ring, and middle fingers on opposition; however, there was a gap of 1.5 cm when trying to oppose the thumb to the little finger.  Range of motion of the involved right thumb MCP joint revealed a loss of 15 degrees of full extension with respect to the metacarpal bone; flexion was -15 degrees to 45 degrees.  There was minimal pain with motion of the MCP joint; following 3 repetitions, there was no change in measurement and slight increase in reported pain.  

The examiner stated that, on the day of the examination, range of motion was limited.  There was no change following repetition.  The Veteran reported flare-ups with mainly increased pain.  No additional loss of range of motion of the right thumb MCP was likely to be expected with flare-ups.  X-ray study of the right thumb was normal.  The pertinent diagnosis was residuals of displaced fracture of the right thumb.  The examiner stated that the Veteran does have some difficulty with typing or writing for extended periods at his current job; this tends to slow him down somewhat.  There were no other major effects on work; however, with regard to future occupational activities, he would have difficulty and restrictions with using tools requiring strong gripping or repetitious gripping, repetitious thumb motion, grasping and manipulating small objects between thumbs and fingers of the right hand, or lifting and carrying with right hand.  


III.  Analysis

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  However, where an award of service connection for a disability has been granted and the assignment of an initial evaluation is at issue, separate evaluations can be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 (2001).  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202(1995).  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45.  

The Veteran's thumb disability has been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5003-5228.  For the minor and major extremities, Diagnostic Code 5228 provides that limitation of motion of the thumb with a gap of less than one inch (2.5 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a zero percent evaluation; limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent evaluation; and limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 20 percent evaluation, the maximum schedular evaluation assignable under this Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2011).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a claimant's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10(1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202(1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a claimant.  In accordance therewith, and in accordance with 38 C.F.R. § 4.59, which requires consideration of painful motion with any form of arthritis, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic code.  

The medical evidence does not provide for an increased rating under Diagnostic Code 5228 for limitation of motion of the thumb.  A 20 percent rating is warranted for a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  Significantly, in October 2003, VA examination of the right thumb revealed moderate swelling and tenderness of the right thumb; however, there was only a gap of 1/4 in. in opposition between the thumb and the fingers.  The most recent VA examination in April 2011 specifically noted there was no gap between the thumb and the tips of the index, ring, and middle fingers on opposition; however, there was a gap of 1.5 cm when trying to oppose the thumb to the little finger.  There was a 3.5 cm gap between the right thumb and pain when attempting to oppose the thumb to the palm, still less than 2 inches.  In addition, the examiner noted pain with range-of-motion testing of the right hand.  The examiner stated that, on the day of the examination, range of motion was limited; however, there was no change following repetition.  The Veteran reported flare-ups with mainly increased pain.  No additional loss of range of motion of the right thumb MCP was likely to be expected with flare-ups.  In short, even when all pertinent disability factors are considered, the Veteran's right hand fracture does not more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 5228.  The functional loss due to pain, swelling, and weakness does not equate to a disability manifested by a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.

The Board has also considered whether a higher rating could be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5003, for arthritis.  The evaluation of the same disability under various diagnoses, however, is to be avoided.  That is to say that the evaluation of the same manifestation under different diagnoses, a practice known as "pyramiding," is to be avoided.  See 38 C.F.R. § 4.14.  Because there is no evidence of disability in addition to painful and limited motion, which is accounted for under Diagnostic Code 5228 as required by Diagnostic Code 5003, the Board finds that the 10 percent rating assigned is appropriate for the disability experienced in the right, dominant thumb.  (It should also be noted that the most recent x-ray film revealed no arthritis.)  Accordingly, a rating higher than 10 percent must be denied on a schedular basis.  

The Board has considered whether there is any other schedular basis for granting this claim but has found none.  In addition, the Board has considered benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60(1993).  In exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that contemplated by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b) (1) (2011).  

The Veteran does not assert that he is unemployable because of his service-connected right thumb disability, nor has he identified any specific factors which may be considered to be exceptional or unusual in light of VA's schedule of ratings.  The Board has been similarly unsuccessful in finding exceptional factors.  Specifically, the Veteran has not required frequent periods of hospitalization for his right thumb disability and his treatment records are void of any finding of exceptional limitation beyond that contemplated by the schedule of ratings.  The Board does not doubt that the loss caused by limited and painful motion in the dominant thumb has an impact; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a) and 4.1 (2010).  In fact, 38 C.F.R. § 4.1 specifically states:  "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  See also Moyer v. Derwinski, 2 Vet. App. 289, 293(1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363(1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  Consequently, the Board finds that the 10 percent rating currently assigned adequately reflects the clinically established impairment experienced by the Veteran and referral for consideration of an extra-schedular award is not warranted.  



ORDER

Entitlement to an initial evaluation in excess of 10 percent for a displaced fracture of the right thumb is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


